DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 5 of this application is patentably indistinct from claim 1 of Application No. 16/911060 (Published as US 2021/0009319). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Please see the attached claim comparison sheet between this application and application 16/911060.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belle (US 2012/0187072).
Regarding Claim 1, Belle discloses a locking top for blocking a stopper (4) in a neck (3) of a vessel (2), comprising: an outer body (7) and a cage (6) configured to fit into and lock axially in the outer body. The cage (6) includes an upper ring (11) a plurality of branches (12) connected to the upper ring and defining therewith a cylindrical general form of the cage. There are half as many median bridges and lower bridges, each connecting together two adjacent branches to form first and second openings 13, 14. The median bridges and the lower bridges are arranged in alternation on the periphery of the cage, each median bridge supporting a first flexible tab (9) intended to block the stopper within the cage, against the upper ring, when the top is in the intermediate holding position. Please compart Applicant Figure 2B with Belle Figure 2.
Each lower bridge supports a second flexible tab (8) wherein the top is able to adopt two positions on the vessel: an intermediate holding position in which the stopper is partially pushed into the neck; and a locking position in which the stopper is pushed into and locked in the neck (Paragraphs 0035-0037). In the intermediate holding position only the lower bridges and the branches surround a collar of the neck of the vessel, and the median bridges are located, in an axial direction, between the upper ring and the lower bridges, such that each median bridge forms an open space between the median bridge and the collar. 
Regarding Claim 8, Belle discloses the second tabs remain in contact on the collar of the neck of the vessel when the top is in the intermediate holding position, and bear beneath the collar when the top is in the locking position. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0187072).
Regarding Claim 2, Belle discloses the limitations of Claim 1 as discussed above. Belle does not disclose the median bridges occupy between 20% and 40% of the perimeter of the cage and the lower bridges occupy between 40% and 70% of the perimeter. However, one of ordinary skill in the art would recognize and find obvious the variation of the proportions of the median bridges as a variation in the size and shape of the bridges to adjust for different vessel sizes. Please see MPEP 2144.04 Section IV Part A which discusses the obvious type variations in the dimensions of a prior art device. In the present case, varying the size and shape of the bridges in Belle would provide no unexpected result in the performance of the cap.
Regarding Claims 3 and 7, as discussed above, Belle does not disclose each open space has: a height in the axial direction of between 0.2 mm and 2 mm, and a width, around the perimeter of the cage, substantially equal to the width of a median bridge. However, one of ordinary skill in the art would recognize and find obvious that varying the dimensions and sizes of the prior art device in Belle to the claimed parameters would be implemented to adjust to different vessel sizes. 
Regarding Claim 4, Belle discloses the second tabs remain in contact on the collar of the neck of the vessel when the top is in the intermediate holding position, and bear beneath the collar when the top is in the locking position.  
Regarding Claim 11, Belle discloses a vessel (2) having a neck (3) with a circular opening, ending in a flared collar, and comprising a stopper (4) arranged in the neck and associated with the locking top according to claim 1. Each second tab is inclined toward the inside of the cage, in the direction of the upper ring. Each second tab is also  configured to allow passage from the intermediate holding position to the locking position of the top on the vessel when a force is applied to the top (Paragraph 0037). While Belle does not disclose this force is between 30 N and 70 N, one of ordinary skill in the art would recognize and find obvious that the amount of force needed is based on the materials used for the cage and cap and the strength of the components which may be varied according to final design parameters. 
Regarding Claim 12, Belle discloses the second tabs are configured to allow passage from the intermediate holding position to the locking position of the top on the vessel.  While Belle does not disclose this force is between 30 N and 70 N, one of ordinary skill in the art would recognize and find obvious that the amount of force needed is based on the materials used for the cage and cap and the strength of the components which may be varied according to final design parameters. 
Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0187072) as applied to claims 1 and 4 above, and further in view of Chanas (US 0392044).
Regarding Claims 5 and 9, Belle discloses the limitations of Claims 1 and 4 as discussed above. Belle also discloses that the cap includes cut-downs (8) as breakaway regions that yield if an attempt is made to remove the cage from the vessel. One or more regions (10A) can break under the effect of torsion and indicate that the vessel has been opened. (Paragraph 0037). Belle does not disclose the means to break the cage includes at least one lower bridge that supports a third flexible tab, inclined toward the outside of the cage and oriented toward the upper ring, the at least one lower bridge having a shear zone adjacent to the third tab, the shear zone configured to break responsive to application of a tensile force to the third tab when the top is in the locking position on a vessel so as to enable disconnection of the cage from the neck of the vessel.
Chanas discloses a similar locking cap including an interior closure (4), an outer closure (2) and a stopper (100). Chanas discloses the interior closure (4) has a band (40) with a tab (at either side of bridge 45) with a shear zone (45) that is configured to break responsive to application of a tensile force to the third tab when the top is in the locking position on a vessel so as to enable disconnection of the cage from the neck of the vessel. Belle and Chanas are analogous inventions in the art of locking stopper caps with frangible components for flange-necked vessels.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Belle with the lower tab and bridge including a shear zone as disclosed in Chanas in order to permit the removal of the inner closure/collar from the flange of the container at a specific point (Col. 5 Lines 46-48). Furthermore, this shear part allows for a slight elastic radial deformation to facilitate installation of the inner cap onto the vessel (Col. 4 Lines 61-66). 
Regarding Claims 6 and 10, Chanas also discloses the outer body (2) includes a shear part (25, 26, 27) configured to enable the outer body to be withdrawn from the inner closure when the locking top is in the locking position (Col. 4 Lines 10-14). It would have been obvious for a person having ordinary skill in the art to add the shear part/frangible grooves of Chanas into the outer cap of Belle in order to enable the outer cap to be broken and permit removal from the container (Col. 4 Lines 21-24). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736